Order entered April 30, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00248-CR

                           CARLOS DANIEL PADILLA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-59454-U

                                            ORDER
       We REINSTATE this appeal.

       On December 28, 2018, we ordered the trial court to hold a hearing on why appellant’s

brief had not been filed. We sent a February 15, 2019 letter asking the trial court about the status

of the hearing. On March 22, 2019, the trial court held a hearing; those findings of facts and

recommendations were filed with this Court on April 29, 2019, over one month later.

       We ADOPT the trial court’s findings that appellant desires to prosecute the appeal and

that retained counsel Matthew Scott Pillado has not abandoned the appeal. The trial court

recommended that retained counsel be given an additional twenty-one days in which to file the

brief; twenty-one days from the date of the trial court’s order would have been April 12, 2019.

To date, no brief has been filed, and Mr. Pillado has not communicated with the Court.
         We therefore ORDER retained counsel Matthew Scott Pillado to file appellant’s brief

BY 5:00 P.M. ON MAY 10, 2019. Mr. Pillado is cautioned that the Court will not entertain any

further motions from him for any extensions of time in this case. If Mr. Pillado does not file a

brief by 5:00 p.m. on May 10, 2019, the Court will initiate contempt proceedings against him for

the failure and refusal to obey the Court’s order. See TEX. R. APP. P. 38.8(b)(4). The Court may

also take such other actions as may be appropriate, including filing a grievance against Mr.

Matthew Scott Pillado and referring this matter to the State Bar of Texas Commission for

Lawyer Discipline for further proceedings.

         We DIRECT the Clerk of the Court to send a copy of this order to Matthew Scott Pillado

electronically as well as by certified mail at his address as shown in our records. We also

DIRECT the Clerk to send a copy of this order to the Honorable Stephanie Mitchell, Presiding

Judge, 291st Judicial District Court; to the Dallas County District Attorney’s Office; and to

Carlos Daniel Padilla, TDCJ# 02186374, Lychner Unit, 2350 Atascocita Road, Humble, TX

77396.



                                                    /s/    LANA MYERS
                                                           JUSTICE